



COURT OF APPEAL FOR ONTARIO

CITATION:
Isbister
    (Re) 2013 ONCA 132

DATE: 20130306

DOCKET: C55739

MacPherson, LaForme and Pepall JJ.A.

IN THE MATTER OF:  TREENA ISBISTER

AN APPEAL UNDER PART XX.1 OF THE
CODE

Treena Isbister, appearing in person

Howard Krongold,
amicus curiae

Suhail Akhtar, for the respondent, Her Majesty the Queen

Michelle OBonsawin, for the respondent, Royal Ottawa
    Mental Health Centre   Royal Ottawa Health Care Group

Heard:  February 26, 2013

On appeal against the disposition of the Ontario Review
    Board dated May 9, 2012, with reasons for disposition dated July 3, 2012.

By the Court:

A.

Background Facts

[1]

On November 2, 2004, the appellant was found not criminally responsible
    on account of mental disorder (NCR) on charges of assault and failing to
    comply with a probation order. She suffers from schizoaffective disorder
    compounded historically by alcohol and drug abuse. She also has been diagnosed
    with borderline and antisocial personality traits. Her illness has resulted in
    multiple hospitalizations in Ontario, Manitoba, and Alberta.

[2]

In August 2008, she was admitted to Royal Ottawa Mental Health Centre (ROMHC),
    a member of the Royal Ottawa Mental Health Care Group.

[3]

On April 5, 2011, the Ontario Review Board (Board) held an annual
    review to consider the appellants progress. The Board determined that she
    continued to present a significant risk to the community. The appellant wished
    to stay at the ROMHC, however, all reasonable and necessary interventions at
    the ROMHC had proven ineffective.  She had also shown a propensity for eloping
    impulsively.  The ROMHC and the Attorney General made a joint submission that
    the appellant be transferred to the Brockville Metal Health Centre (BMHC),
    another member of the Royal Ottawa Health Care Group.  On May 10, 2011, the
    Board made such a disposition.

[4]

The next annual review was held on May 3, 2012.  At that time, the
    transfer to BMHC had still not taken place.

[5]

The appellant expressed a desire to remain in Ottawa and to be
    discharged into a supervised boarding facility in that city.  The Attorney
    General asked that the transfer to BMHC be cancelled so as to accord with
    reality.

[6]

The ROMHC asked that the disposition consisting of the transfer to BMHC
    be maintained as it was the least onerous and least restrictive disposition. It
    filed a report dated April 27, 2012 and Dr. Brathwaite, the appellants
    treating psychiatric physician at ROMHC, testified. She recommended a transfer
    to BMHC. Although not specified, she noted the BMHCs greater number of
    programmes, its long-term care mandate, and the opportunity for stability of
    the appellants psychiatric state. Dr. Braithwaite also observed that given the
    time it would take to prepare the appellant for reintegration into the
    community, BMHCs longer term mandate would make it the best place for that
    purpose.

[7]

The evidence disclosed that the appellants transfer had been delayed
    because the BMHC was housing a male patient who was under a Board disposition
    to be housed in an all-male unit.

[8]

On May 9, 2012, the Board once again ordered that the appellant be detained
    forthwith at BMHC, with the same privileges and conditions as ordered in its
    May 10, 2011 disposition. It found that the appellant continued to present a
    significant risk to the community. She required long-term care and could stand
    to benefit from a more stable environment that could offer an easier transition
    to community living. The Board expressed its frustration that, though ordered,
    the transfer to BMHC had not yet taken place.  In her July 3, 2012 Reasons for
    Disposition, Alternate Chairperson Labrosse wrote:

It is incumbent upon the persons in charge of both hospitals to
    ensure that this transfer does take place as soon as possible, failing which
    the Board would expect very clear and conclusive evidence as to why a transfer
    has not been possible in the circumstances.

B.

The Appeal

[9]

The appellant appeals this disposition of the Board.  It is not
    contested that the appellant is a significant risk to the community.

[10]

The
    appellant advances three grounds of appeal:

(1)

the
    Boards order failed to provide authority for the appellant to be detained at
    the ROMHC and to avail herself of discretionary privileges while the appellant
    remained at that facility pending transfer;

(2)

the
    Boards order was unreasonable and legally wrong because the evidence showed no
    reasonable likelihood of a transfer to BMHC; and

(3)

there was no evidence that a transfer to BMHC was the
    least onerous and least restrictive venue for the appellants detention
    consistent with the objectives of the
Code
.

(1)

Fresh Evidence

[11]

The
    respondent, the Royal Ottawa Health Care Group, on consent of the Attorney
    General, seeks the admission of fresh evidence on this appeal. The fresh
    evidence consists of the affidavit of Dr. A.G. Ahmed and includes his report
    dated January 23, 2013. Among other things, this evidence shows that the
    appellant was transferred to BMHC on January 18, 2013. Dr. Ahmed is the
    appellants attending psychiatrist at BMHC, the Associate Chief of Psychiatry
    at the Integrated Forensic Program of the Royal Ottawa Health Care Group, and
    is also the director of both ROMHC and BMHC.  In his affidavit, Dr. Ahmed notes
    that the appellant was transferred to his care at the Forensic Treatment Unit
    at BMHC on January 18, 2013. He had first assessed the appellant on April 4,
    2009, and then on April 10, 2011.  He re-assessed her on January 13, 2013.

[12]

It
    was Dr. Ahmeds opinion that the appellant remained a significant threat to the
    safety of the public and an appropriate candidate for transfer to BMHC for
    ongoing treatment and rehabilitation.  He was of the opinion that the appellant
    would most likely benefit from the treatment programmes at BMHC, specifically a
    medication review and involvement in psychological rehabilitation programmes
    including insight orientation. With a reasonable degree of certainty, he was of
    the opinion that a placement at BMHC was the least onerous and least
    restrictive intervention to manage the appellants current risk and to attend
    to her rehabilitation requirements.

[13]

Pursuant
    to s. 672.73(1) of the
Criminal
Code
, R.S.C. 1985, c. C-46, an
    appeal from a disposition of a Review Board shall be based on a transcript of
    the proceedings and any other evidence that the court of appeal finds necessary
    to admit in the interests of justice.  In
R. v. Owen
, 2003 SCC 33,
[2003] 1 S.C.R 779, the
    Supreme Court stated, at para. 54, that the phrase interests of justice includes
    not only justice to the NCR detainee, whose liberty is at stake, but also
    justice to the public, whose protection is sought to be assured.

[14]

The
    fresh evidence provides updated insight into the appellants status and is
    necessary to ensure that the order of this court is consistent with the
    aforementioned objectives.  It is credible and reliable.  Indeed, we note that
    no request was made to cross-examine Dr. Ahmed.  It is in the interests of
    justice that the fresh evidence be admitted.

(2)

Merits of the Appeal

[15]

Turning
    to the merits of the appeal, although we are troubled by the delay in implementation
    of the Boards disposition that the appellant be transferred to BMHC, in our
    view, the first two grounds of appeal are moot. Furthermore, this courts
    decision in
Mental Health Centre Penetanguishene v. Ontario
, 2010 ONCA
    197, 206 O.A.C. 125, has already addressed the issues raised in these two
    grounds. Though moot, we do note that the appellants privileges at ROMHC and at
    BMHC were the same.

[16]

Turning
    to the third ground of appeal, as mentioned, interventions at ROMHC had proven
    to be ineffective. The evidence of Dr. Brathwaite, which was expanded upon by
    Dr. Ahmed, supports the Boards conclusion of a transfer to BMHC.  Section
    672.54 of the
Code
provides that in making a disposition that is the
    least onerous and least restrictive to the accused, the Board is to take into
    consideration the need to protect the public from dangerous persons, the mental
    condition of the accused, the reintegration of the accused into society and the
    other needs of the accused.  As stated at para. 71 of
Penetanguishene
    Mental Health Centre v. Ontario (Attorney General)
, 2004 SCC 20, [2004] 1 S.C.R. 498,
the
    various conditions have to be viewed collectively, and the least onerous
    requirement applied to the package as a whole.  The Boards conclusion that detention
    at BMCH was the least onerous and least restrictive to the appellant in the
    circumstances was reasonable and we see no error.

[17]

The
    appeal is dismissed.

Released:  March 6, 2013
    SEP

J.
    C. MacPherson J.A.


H. S. LaForme J.A.


S. E. Pepall J.A.


